DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Status of Claims
This action is in reply to the RCE and amendment and response filing of December 29, 2021. Claims 1-9 have been amended. Claims 1-9 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 7, 2022 and March 7, 2022 have been considered and initialed copies of the 1449s are hereby attached.

Response to Arguments
101: The Applicant’s amendments and arguments have been fully considered but are not persuasive.
Step One of Prong 2A: Applicant asserts that the limitations cited by the Examiner do not recite an abstract idea. The Examiner disagrees, the limitations cited by the Examiner in the previous office action as well as in the below updated 101 rejection include wallets that manage tokens that are directed to the abstract idea of “commodity and service evaluation” which is clearly encompassed by commercial or legal interactions and/or Fundamental Economic Practices or Principle sub groupings of certain methods of organizing human activity (see MPEP 2016.04(a)(2)(II)(A - B)). 
Step Two of Prong 2A: The Applicant also argues that the access the supplier wallet, store evaluation token, access the shop wallet, store the evaluation token, transcribe at least of portion of the individual information on the evaluation target elements integrate the abstract idea into a practical application. The steps are sufficient to become additional elements to integrate the abstract idea into a practical application because they merely add the words “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The block chain related additional elements are mere data gathering and as such are insignificant extra solution activity (see MPEP 2106.05(g)). Furthermore, the Applicant argues that previous recited actions associated with the wallets improve technology without stating how that technology is improved. As previously stated, the limitations are directed to mere data gathering and as such are insignificant extra solution activity (see MPEP 2106.05(g)). As such ,the additional elements do not integrate the abstract idea into a practical application.
Step 2B: Similarly the additional elements cited in the below 101 rejection merely add the words “apply it” (or an equivalent) with the judicial exception, or are mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The block chain related additional elements are mere data gathering and as such are insignificant extra solution activity (see MPEP 2106.05(g)). Furthermore, the Applicant recites ¶ 89-90 of the specification as filed as the reason why the combination of elements are significantly more than the abstract idea because of use of blockchain technology to hamper tempering and enhance reliability. Again, mere use of the block chain technology is insufficient to overcome the step 2B analysis because the Applicant’s limitations are directed to mere data gathering and as such are insignificant extra solution activity (see MPEP 2106.05(g)). As such, the additional elements are not significantly more than the judicial exception.
As such, the 101 rejection is maintained.

103: The Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant essentially argues that the amendments overcome the 103 rejection. The Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitate an updated search and reconsideration of the claims in light of the amendments.
As such, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1, 4-9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a machine.

Claim 1 is directed to the abstract idea of “managing wallets of entities engaged in supplying a product to a consumer” which is grouped under commercial or legal interactions and fundamental economic principles or practices subgroupings within certain methods of organizing human activity grouping in prong one of Step 2A analysis (See 2019 PEG October update section (II)(B)(ii)). Claim 1 recites “access the supplier wallet and issue an evaluation token for an evaluation target”, “access the shop wallet and issuef the evaluation token for the evaluation target”, “access the evaluation tokens”, “transcribe at least a portion of the individual information on the evaluation target from the supplier block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded in the shop block chain”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a plurality of client terminals”, “one or more servers”, “a plurality of servers”, “wallets”, “block chains”, represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of managing wallets of entities engaged in supplying a product to a consumer. Furthermore, the additional elements of “store the evaluation token issued by the shop wallet, in association with a supplier block chain”, “store an evaluation token issued by the consumer wallet, in association with a shop block chain”, “record the individual information on the evaluation target in the supplier block chain”, and “record the individual information on the evaluation target in the shop block chain” merely add insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of commodity and service evaluation using computer technology (e.g. the one or more servers, see specification as filed ¶ [0021]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), (g), & (h)).

Hence, claim 1 is not patent eligible.

Claim 9 is directed to a process. Claim 9 is directed to the abstract idea of “managing wallets of entities engaged in supplying a product to a consumer” which is grouped under commercial or legal interactions and fundamental economic principles or practices subgroupings within certain methods of organizing human activity in prong one of Step 2A analysis (See 2019 PEG October update section (II)(B)(ii))). Claim 9 recites “facilitating accessing of the supplier wallet … via the shop wallet and issuance of an evaluation token for an evaluation target in each of the shop wallets”, “facilitating accessing of the shop wallet … via the consumer wallet and issuance of the evaluation token for the evaluation target in each of the consumer wallets”, “facilitating accessing of the producer wallet via the supplier wallet and issuance of a token for the evaluation target by each of the supplier wallets”, “facilitating access of the evaluation tokens”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a plurality of client terminals”, “one or more servers”, “a plurality of servers”, “wallets”, “block chains”, “shop evaluation token”, “shop evaluation token storage”, “consumer evaluation token”, “evaluation token storage”, “supplier evaluation token”, “a supplier evaluation token storage” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of managing wallets of entities engaged in supplying a product to a consumer. Furthermore, the additional elements of “store the evaluation token issued by the shop wallet, in association with a supplier block chain”, “store an evaluation token issued by the consumer wallet, in association with a shop block chain”, “recording individual information on the evaluation target in a supplier block chain via each of the supplier wallets”, “recording the individual information on the evaluation target in the shop block chain via each of the shop wallets”, “transcribing part or entire individual information on the evaluation target from a block of the supplier block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded as the block in the shop block chain in the shop individual information recording step”, “storing the evaluation token issued by the supplier wallet in each of the producer wallets, in association with the producer blockchain”, “transcribing at least a portion of the individual information on the evaluation target from the producer block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded in the supplier block chain” merely add insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of commodity and service evaluation using computer technology (e.g. the one or more servers, see specification as filed ¶ [0021]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea and merely add insignificant extra-solution activity, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), (g), & (h)).

Hence, claim 9 is not patent eligible.

As per dependent claims 4-8, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claim 4-8 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Lack of Algorithm
The claims 1 and 9 recite the following limitations “one or more web servers each separately configured to provide…”. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” (see MPEP 2161.01). In other words, claims 1 and 9 recite “one or more web servers each separately configured to provide…”. However, Applicant’s specification fails to disclose how the web servers are “configured” (i.e. what configures the web servers).The specification does not provide support for what entity performs the configuration of the web servers. Therefore, one of ordinary skill would not how Applicant intended the function of the web servers “configured…” is performed.

New Matter
Claims 1 and 4-9 recite “one or more web servers”. The original filed claims and specification did not recite or disclose web server(s). The specification notes that “the Web AP/DB server 2” (see specification as filed par. 21). The amended claims’ newly recited phrases can be interpreted under the broadest reasonable interpretation to include more than claimed in the original disclosure (see MPEP 2163.03)(I)). Web AP server or Web DP server is fundamentally different than web server because web server is broader than web AP or DP server. For these reasons, the newly added limitations are thus considered new matter. Appropriate correction removing the new matter is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Means Plus Function
Claims 1 and 9 recite “one or more web servers … configured to provide … the one or more web servers further configured to cause …”. The specification as filed is silent on whether web server(s) are software. As such, under BRI, the web server(s) are interpreted as software.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180130050 A1 (Taylor) in view of US 20190303920 A1 (Balaraman).

As per claim 1, Taylor teaches
a plurality of client terminals including one or more supplier client terminals, shop client terminals, and consumer client terminals (FIG. 1, ¶ [0031], FIG. 7, ¶ [0104], ¶ [0108]),
one or more web servers (FIG. 1, item 110, ¶ 32) each configured to separately provide an associated wallet of a plurality of wallets a plurality of wallets (FIG. 1, item 110, ¶ 31), each of the plurality of wallets being associated individually with a separate one of the plurality of client terminals (FIG. 1, item 110, ¶ 31, ¶ 89 “Each user is issued a client wallet”),
a plurality of block chain servers in which block chains each associated with a predetermined wallet of the plurality of wallets are dispersedly recorded (FIG. 1, item 106, ¶ [0032]),
the plurality of wallets including a plurality of supplier wallets (¶ [0031] “a digital wallet associated with a distributor”), a plurality of shop wallets (¶ [0098] “the dispensing wallet), and a plurality of consumer wallets (¶ [0098] “end-user wallets”) provided in the one or more web servers (FIG. 1, item 110, ¶ [0032]),
the supplier wallets and the shop wallets each being associated individually with a separate one of the dispersedly recorded block chains in the plurality of block chain servers (FIG. 1, item 106, ¶ [0032]),
the one or more web servers further configured to cause (¶ 32),
each of the shop wallets to access the supplier wallet and issue an evaluation token for an evaluation target (¶ [0063] “this information is stored as part of a new block added to the respective blockchains. The process continues in the same manner, in transactions 208 and 210, to transfer the product from distributor to dispenser”),
each of the supplier wallets to (¶ 31)
store the evaluation token, issued by the shop wallet, in association with a supplier block chain (¶ [0017] The digital wallets can be respectively associated with parties associated with the manufacturing, distributing, dispensing, and/or consumption of a discrete product, and each transaction in the blockchain can define a transfer of the discrete product from one of the parties to another one of the parties”),
record the individual information on the evaluation target in the supplier block chain (¶ [0011] “creating a particular block can include including the location information with transaction information in the particular block”),
each of the consumer wallets to access the shop wallet and issue an evaluation token for the evaluation target (¶ [0017]),
each of the shop wallets to (¶ 98)
store the an evaluation token, issued by the consumer wallet, in association with a shop block chain (¶ [0017]),
record the individual information on the evaluation target in the a shop block chain (¶ [0011]),
each of the supplier wallets to further transcribe at least a portion of the individual information on the evaluation target from the supplier block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded in the shop block chain (¶ [0011], [0015] “The validity of the transaction is determined based on location information included in a previous block in the first blockchain and location information associated with a digital wallet being used to generate the transaction”)

Taylor does not explicitly teach, however, Balaraman teaches,
wherein the evaluation tokens are accessible by the client terminals via the plurality of wallets (FIG. 1, item 110, 115, ¶ [0026] “User blockchain wallet 115 may serve as a blockchain interface accessible by applications installed on user device 110 … user blockchain wallet 115 may be configured to register user device 110 with the blockchain, write data to the blockchain according to token smart contract 105, write transaction data to the blockchain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage transactions through a wallet of a device of Balaraman in the multi-party blockchain based wallet system of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain based digital wallets and because managing transactions through a wallet of a device improves transaction security by accommodating the transaction with the security features of a wallet application associated with a device of a party to the transaction.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Balaraman in view of US 10915891 B1 (Winklevoss).

As per claims 4, 5, and 6, combination of Taylor and Balaraman teach all the limitations of claims 1, 2, and 3. Taylor teaches,
wherein the one or more web servers are further configured to cause (FIG. 1, item 110, ¶ [0032]).

Taylor does not explicitly teach, however Winklevoss teaches,
a plurality of producer wallets provided on one or web more servers (col. 17 lines 1-13, col. 18 lines 60-65, col. 19 lines 1-8),
the producer wallets each being associated individually with a separate one of the dispersedly recorded block chains in the block chain servers, (col. 18 lines 60-65, col. 19 lines 1-8),
each of the supplier wallets to access the producer wallet and issue an evaluation token for the evaluation target (col. 27, lines 38-51), 
each of the producer wallets to store the evaluation token issued by the supplier wallet, in association with a producer block chain (col. 27, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage assets through a miner of Winklevoss in the multi-party blockchain based wallet system of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain based digital wallets and because managing assets through a miner improves security associated digital wallet based transaction by having the miner validate the assets.

As per claims 7 and 8, combination of Taylor and Balaraman teach all the limitations of claims 1 and 2. Taylor also teaches,
wherein the one or more web servers are further configured to cause (¶ 32),
the producer wallet to transcribe at least a portion of the individual information on the evaluation target from the producer block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded in the supplier block chain (¶ [0011], [0015]).

Taylor does not explicitly teach, however, Winklevoss teaches,
a plurality of producer wallets provided in the one or more servers (col. 17 lines 1-13, col. 18 lines 60-65, col. 19 lines 1-8),
wherein the producer wallets each being associated individually with a separate one of the dispersedly recorded block chains in the block chain servers (col. 18 lines 60-65, col. 19 lines 1-8),
each of the supplier wallets to access the producer wallet and issuance of an evaluation token for the evaluation target (col. 27, lines 38-51),
each of the producer wallets to store the evaluation token, issued by the supplier wallet, in association with a producer block chain (col. 27, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage assets through a miner of Winklevoss in the multi-party blockchain based wallet system of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain based digital wallets and because managing assets through a miner improves security associated digital wallet based transaction by having the miner validate the assets.

As per claim 9, Taylor teaches, 
a plurality of client terminals including one or more producer client terminals, supplier client terminals, shop client terminals, and consumer client terminals (FIG. 1, ¶ [0031], FIG. 7, ¶ [0104], [0108]),
one or more web servers each configured to separately provide an associated wallet of (FIG. 1, item 110, ¶ 31) a plurality of wallets, each of the plurality of wallets being associated individually with a separate one of the plurality of client terminals (FIG. 1, items 102, 110, ¶ [0031], [0032], ¶ 89 “Each user is issued a client wallet”),
a plurality of block chain servers in which block chains each associated with a predetermined wallet of the plurality of wallets are dispersedly recorded (FIG. 1, item 106, ¶ [0032]),
the plurality of wallets including a plurality of producer wallets, a plurality of supplier wallets, a plurality of shop wallets, and a plurality of consumer wallets provided in the one or more web servers (¶ [0031], [0032], [0098]),
the producer wallets, the supplier wallets, and the shop wallets each being associated individually with a separate one of the dispersedly recorded block chains in the block chain servers (FIG. 1, item 106, ¶ [0031], [0032]),
facilitating accessing of the supplier wallet from the shop client terminal via the shop wallet and issuance of an evaluation token for an evaluation target (¶ [0063]),
storing the evaluation token, issued by the shop wallet, in each of the supplier wallets, in associated with the supplier block chain (¶ [0017]),
storing the evaluation token, issued by the consumer wallet, in each of the shop wallets, in association with a shop block chain (¶ [0017]),
recording individual information on the evaluation target in the supplier block chain via each of the supplier wallets (¶ [0011]),
recording the individual information on the evaluation target in the shop block chain via each of the shop wallets (¶ [0011])
transcribing at least a portion of the individual information on the evaluation target from the supplier block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded in the shop block chain (¶ [0011], [0015]),
recording the individual information on the evaluation target in the producer block chain via the producer wallets (¶ [0011]),
transcribing at least a portion of the individual information on the evaluation target from the producer block chain containing the individual information on the evaluation target when the individual information on the evaluation target is recorded in the supplier block chain (¶ [0011], [0015]),

Taylor does not explicitly teach, however, Balaraman teaches,
facilitating access of the shop wallet from the consumer client terminal via the consumer wallet and issuance of an evaluation token for the evaluation target (FIG. 1, item 110, 115, ¶ [0026]),
facilitating access of the evaluation tokens by the client terminals via the plurality of wallets (FIG. 1, item 110, 115, ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage transactions through a wallet of a device of Balaraman in the multi-party blockchain based wallet system of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain based digital wallets and because managing transactions through a wallet of a device improves transaction security by accommodating the transaction with the security features of a wallet application associated with a device of a party to the transaction.

Winklevoss teaches,
facilitating access of the producer wallet from the supplier client terminal via the supplier wallet and issuance of an evaluation token for the evaluation target (col. 27, lines 38-51),
storing the evaluation token, issued by the supplier wallet, in each of the producer wallets, in association with a producer block chain (col. 27, lines 38-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage assets through a miner of Winklevoss in the multi-party blockchain based wallet system of Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of blockchain based digital wallets and because managing assets through a miner improves security associated digital wallet based transaction by having the miner validate the assets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/ERIC T WONG/Primary Examiner, Art Unit 3692